Citation Nr: 1312576	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 29, 2011.

2.  Entitlement to an effective date earlier than January 15, 2009, for the grant of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2005 and May 2008 by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The October 2005 rating decision continued a 30 percent disability rating assigned to the Veteran's service-connected PTSD.  The Board here notes, as it did as part of its December 2010 remand, that the RO in January 2004 granted service connection for PTSD.  At that time, the RO assigned a 30 percent disability rating, effective from March 30, 2004.  The Board observes that following the Board's December 2010 remand, the RO in June 2011 increased the disability rating assigned to the PTSD to 100 percent, effective from March 29, 2011.  As such, the instant increased rating issue is characterized as shown on the title page of this decision.  

The RO's May 2008 rating decision denied the Veteran's claim seeking a TDIU.  Service connection was later granted, as shown as part of an April 2009 RO rating decision, for diffuse large B-cell lymphoma; a 100 percent schedular rating was assigned, effective January 15, 2009.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Therefore, further consideration of a TDIU rating for the period beginning on January 15, 2009, is therefore not warranted.  38 C.F.R. § 4.16(a).

A hearing was conducted by a local RO Decision Review Officer in August 2007.  A video conference hearing was later held in September 2010, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearing testimony (transcript) from both hearings have been associated with the claims folder.

The claim for TDIU is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

Prior to March 29, 2011, the Veteran's service-connected psychiatric disability was manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria are not met for an initial disability rating in excess of 30 percent for PTSD prior to March 29, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal, which are for a higher initial evaluation for a service-connected disability and an earlier effective date for TDIU, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating or effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for psychiatric disability has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary.  

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records, and records pertaining to the receipt of Social Security Administration  (SSA) disability benefits.  The RO has also arranged for the Veteran to undergo several VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In support of his claims, the Veteran provided private treatment records, and several personal statements.  He also supplied testimony at two VA-sanctioned hearings.  There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claims.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits.

Law and Regulations, Factual Background, Analysis

Increased Initial Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 &Supp. 2012); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This appeal originates from a rating decision that granted service connection for PTSD and assigned the initial 30 percent rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence of record in this case indicates that the Veteran initially underwent a VA Compensation and Pension examination by a psychologist in August 2004.  Duplicative findings are set out as part of a VA examination note, dated in September 2004.  Mental status examination showed the Veteran to be wearing casual, but nice clothes.  He cried when speaking of his family, but was flat and unemotional when discussing his time in Vietnam.  The Veteran was oriented in all assessed spheres, and displayed no signs of either delusions or hallucinations.  He did exhibit symptoms of depression, such as social withdrawal and trouble sleeping.  He added he had past suicidal thoughts, but no formal plan or intent.  He complained of anxiety attacks, which improved upon taking anti-anxiety medications.  

The examiner found that the Veteran met the criteria for PTSD.  It was noted the Veteran showed every indication of having faced significant combat stress.  The presence of intrusive thoughts was noted.  The examiner added that the Veteran also met the avoidance criteria and also had problems with trouble sleeping, exaggerated startle response, and difficulty concentrating.  The Veteran's diagnosed PTSD was described as mild.  A Global Assessment of Functioning (GAF) scale score of 60 was provided.  The examiner summarized that the Veteran's PTSD caused mild to moderate psychosocial impairment, which mostly negatively affected his interpersonal and family relationships.  Work performance was also noted to be negatively affected, as a result of the Veteran experiencing panic attacks at work.  The frequency of these attacks was not noted.  The examining psychologist concluded by stating that the Veteran's worsening health (which was noted to include coronary artery disease and degenerative joint disease) had worsened his overall psychosocial functioning to a more moderate level of functioning (i.e., GAF score of 60 and caused a more deleterious effect on the Veteran's ability to function occupationally).  

In a September 2004 rating decision, the RO granted service connection for PTSD, assigning a 30 percent rating, effective from March 30, 2004 (date of claim).  

The Veteran underwent another VA PTSD examination in September 2005.  On psychiatric examination, the Veteran was casually and appropriately dressed.  He appeared to be both tense and nervous.  The Veteran was properly oriented in all spheres, and showed no evidence of psychosis.  No evidence of delusions or hallucinations was present.  The Veteran was noted to exhibit exaggerated startle response.  The Veteran complained of continuing problems with sleeping.  The Veteran added that he experienced less intrusive thoughts when he worked.  He added he still had nightmares, about two to three times a week.  He also mentioned that he essentially had no social life.  PTSD was diagnosed, and a GAF score of 55 was provided.  The examiner commented that despite taking medications for PTSD, his nightmares and trouble sleeping had continued.  The Veteran was also noted to have remained hypervigilent and to experience exaggerated startle response.  The Veteran was also becoming more isolated from people.

A VA outpatient psychiatric note, dated in February 2007, shows that the Veteran complained of trouble sleeping, and feelings of depression and irritability.  His appetite was good.  He related continuing nightmares, but denied hallucinations or suicidal/homicidal ideations.  Mental status examination accomplished at this time showed the Veteran to exhibit good hygiene and grooming.  Eye contact was good.  He was calm and cooperative, as well as oriented to time, place, and person.  His thoughts were organized and goal directed.  The Veteran's mood was euthymic and his affect was appropriate.  He denied hallucinations.  His speech was normal.  Memory was intact.  Concentration was good, and insight was not impaired.  The Veteran denied suicidal and homicidal thoughts.  PTSD was diagnosed, and a GAF score of 55 was provided.  

A June 2007 VA outpatient psychiatric note reveals that the Veteran reported his symptoms being "about the same" as when last seen in April 2007.  Mental status examination showed the Veteran to be neatly dressed and fully oriented.  He described his mood as being "ok," and his affect was appropriate.  Thought process was noted to be organized and goal directed.  Thought processes were organized and goal directed, and the Veteran denied suicidal and homicidal ideations.  His memory was intact, and the Veteran denied having hallucinations.  Insight, judgment, and impulse control were good.  PTSD was diagnosed.  Similar findings were reported in the course of a September 2007 VA psychiatric outpatient visit.  

Records from the Social Security Administration (SSA) have been associated with the record.  These include a Disability Determination and Transmittal form, which notes that the Veteran's disability began in June 2005.  The primary diagnosis was ischemic heart disease.  A secondary diagnosis of chronic pulmonary insufficiency (COPD) was also included.  

The report of a VA examination conducted in November 2007 noted that symptoms of depression, anxiety, irritability, insomnia, decreased energy had shown some improvement with the taking of medications.  The Veteran noted that he was hypervigilent, and denied a history of suicide attempts.  Psychiatric examination of the Veteran showed his speech to be hesitant and slow.  His affect was blunted, and his mood was depressed.  The Veteran was oriented to person, time, and place.  The Veteran denied hallucinations, but did report being irritable and angry.  The Veteran noted also that, while not indicating how often, he had panic attacks which lasted up to 15 minutes.  Memory was found to be normal.  The Veteran's PTSD symptoms were noted to include recurrent and intrusive thoughts, trouble sleeping, irritability, hypervigilence, and exaggerated startle response.  The report noted that the Veteran was not employed, and that he retired in 2006, due to cancer and cardiac-related problems.  The examiner commented that when the Veteran was employed, symptoms of irritability caused him to nearly have his employment terminated.  He was noted to be hypervigilent and to have a limited social life.  The Veteran's prognosis, despite the use of medications and counseling, was reported to be poor.  This, added the examiner, was complicated due to the fact that the Veteran had cancer.  A GAF score of 55 was provided.  

The report of a VA general medical examination, dated in February 2008, shows that the examining nurse practitioner (the report was also cosigned by a physician), commented that the Veteran had not been employed for more than two years.  It was added that neither his impaired glucose tolerance/diabetes mellitus or prostate cancer residuals would preclude sedentary employment.  Physical employment would be limited due to the Veteran's urinary incontinence.  

The report of a November 2008 VA psychiatric outpatient note shows that the Veteran complained of feelings of anxiety and depression.  He denied suicidal and homicidal thoughts.  He denied having hallucinations.  On examination, the Veteran was calm and cooperative.  He was alert and oriented to person, place, and time.  Thought processes were logical.  Insight and judgment were described as fair.  A GAF score of 55 was provided, and PTSD was diagnosed.  

An October 2009 letter from the Vet Center, and completed by a Supervisory Social Worker, notes that the Veteran first presented at the Nashville Vet Center in November 2008.  The Veteran was noted to have attended weekly group counseling, and to have several serious medical issues, to include PTSD, prostate and mouth cancers, heart disease, and severe peripheral neuropathy from his diabetes.  The reporting Vet Center employee opined that the Veteran was incapable of holding a job as a result of his distorted perceptual system and disregulated arousal and sense of threat.  

A November 2009 VA psychiatric outpatient note includes a GAF score of 50.  Mental status examination showed that the Veteran was calm and well nourished.  His mood and affect were characterized as being dysphoric.  He denied suicidal and homicidal thoughts.  No current evidence of psychosis was present.  Both insight and judgment were noted to be good.  PTSD was diagnosed.  

A May 2010 VA psychiatric outpatient treatment note shows that PTSD was diagnosed, and that a GAF score of 45 was provided.  Mental status examination findings were essentially similar to those reported in the above-discussed November 2009 VA outpatient psychiatric record.  

Review of an August 2010 VA psychiatric outpatient treatment note shows that a nurse practitioner commented that the Veteran suffers from PTSD and major depressive disorder.  He added that the Veteran was completely disabled by his psychiatric disorders.  He added this was likely to be a lifelong situation, particularly in light of multiple other disabling conditions, such as heart problems, cancer affecting multiple sites, and chronic orthopedic pain.  The nurse practitioner added that the side effects relating to the Veteran's many health problems required psychiatric and medical medications which further prevented the Veteran from working in any capacity.  

The Veteran was also afforded a VA examination concerning his service-connected PTSD on March 29, 2011.  Review of the examination report shows that the examiner conducted an extensive review of the medical record.  No hospitalizations for a mental disorder were noted to have occurred.  The Veteran was noted to be currently treated for depression and anxiety, with prescribed medications.  He was also shown to be participating in group therapy sessions.  The examiner also documented the extensive list of the Veteran's non-psychiatric-based disorders.  The Veteran was reported to be married, though, because of his nightmares he and his wife slept in different rooms.  The Veteran was noted to have no close friendships, and almost no social interaction.  The Veteran reported that his quality of life and functional status had continued to deteriorate, even with his taking medications and participating in therapy.  

Psychiatric examination showed the Veteran to be casually dressed.  He was also restless, fatigued, and tearful.  The examiner noted that the Veteran was, towards him, suspicious, irritable, aggressive, and guarded.  The Veteran's affect was blunted, and his mood was described as agitated, depressed, and fearful.  The Veteran was easily distracted.  While he was oriented to person and place, he was not oriented to time.  The Veteran's thought processes were noted to be circumstantial.  The Veteran's thought content was noted to be manifested by homicidal and suicidal ideation.  He also reported occasional visual hallucinations.  The Veteran also described severe trouble sleeping, never more than two to three hours at a time.  Remote memory was normal, recent and immediate memory were both described as severely impaired.  The examiner found the Veteran to have severe PTSD.  He supplied a GAF score of 48.  The examiner also opined that the Veteran's PTSD symptoms had significantly impacted his past employment history (the Veteran was noted to have been laid off in 2005 when the company he had worked for 33 years was closed) and his current family environment (including his social/interpersonal relationships and leisure pursuits).  The examiner also opined that, due to the signs and symptoms of the Veteran's PTSD, there was total occupational and social impairment.  He added that the current PTSD symptoms would prevent "ANY" type of employment, even sedentary-related work.  

Following a review of the evidence, the Board concludes that the assignment of an initial disability rating in excess of 30 percent for the service-connected PTSD at any time prior to March 29, 2011, is not warranted.  First, consideration is given to the above-discussed VA examinations, to include those conducted in August 2004, September 2005, and November 2007.  Under the rating criteria, a 50 percent evaluation for psychiatric disability is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, General Rating Formula.  

The VA examination reports do not tend to show this level of impairment.  Indeed, while the Veteran complained of panic attacks in the course of the August 2004 and November 2007 VA examinations, at neither time was it documented that these occurred more than one time a week.  Also, in the course of the September 2005 VA examination, as well as noted within the above-mentioned February 2007 VA outpatient psychiatric treatment note, none of the symptoms listed in the rating criteria for a 50 percent rating were present.  In addition, the Board is mindful of the opinion supplied by the VA nurse practitioner as part of the August 2010 short letter provided.  As noted above, the nurse practitioner opined that the Veteran was "completely disabled" due to his psychiatric symptoms.  This opinion, however, in the opinion of the Board, does not rise nearly to the level, in terms of probative value, as that of the opinion supplied by the examiner who conducted the March 29, 2011 VA PTSD examination, because the March 2011 examiner had an opportunity to do a extensive review of the Veteran's medical record, as well as to conducted a detailed and thorough examination.  This was not the case with the August 2010 opinion provider.  

What is notably absent from the VA examination reports dated in August 2004, September 2005, and November 2007 are indications of characteristic signs and symptoms of a 50 percent evaluation under the rating criteria, including flattened effect; circumstantial, circumlocutory, and stereotyped speech; difficulty in completing complex commands; impairment of short and long term memory; and impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  These VA examination findings, as well as those VA outpatient findings also discussed above, while mindful of the Court's holding in Mauerhan, definitely show a level of severity less than equivalent to a 50 percent rating prior to March 29, 2011. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, prior to March 29, 2011, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's psychiatric disorder (prior to March 29, 2011) presents such an exceptional disability picture that the applicable schedular criteria are inadequate.  The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for 50, 70, and 100 percent ratings.  The Board has also evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of total occupational and social impairment not directly listed in the rating criteria.  There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor for that matter has the Veteran identified impairment outside what the rating schedule would consider.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration.  In this regard, however, the Veteran has not shown that his service-connected PTSD disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  While the Veteran's psychiatric disorder limits his employability, he has been awarded a total rating effective as of March 29, 2011, as will be explained below.  Prior to this time, there is no pronounced indication of impairment upon occupational functioning in this case, outside of difficulty the Veteran manifested in getting along with others in a workplace setting.  The Veteran retained substantial capacity for social functioning and this conceivably would contribute to occupational capacity as well.  Moreover, the Veteran's service-connected PTSD also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim for an increased initial rating for PTSD in excess of 30 percent prior to March 29, 2011, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased initial disability rating in excess of 30 percent for PTSD, prior to March 29, 2011, is denied.



REMAND

Regarding the claim for TDIU, the Board notes that the Veteran's service connected disabilities include diffuse large B-cell lymphoma, rated as 100 percent from January 15, 2009; coronary artery disease status post myocardial infarction, rated as 10 percent disabling from March 30, 2004, and rated as 100 percent disabling from February 11, 2010; post-traumatic stress disorder with depression, rated as 30 percent disabling from March 30, 2004, and 100 percent disabling from March 29, 2001; prostate cancer rated as 100 percent disabling from February 16, 2005, and as 60 percent disabling from January 1, 2007; tinnitus, rated as 10 percent disabling effective from August 3, 2004; residuals of a fracture of the left (minor) wrist, rated as zero percent disabling from March 30, 2004; bilateral hearing loss, rated as zero percent disabling since March 30, 2004; a ventral (umbilical) hernia, rated as zero percent disabling from March 30, 2004; a fracture of the left mandible, rated as zero percent disabling from March 30, 2004; and erectile dysfunction associated with prostate cancer, rated as zero percent disabling from April 1, 2006.

His combined evaluation for compensation has been 40 percent from March 30, 2004; 100 percent from February 16, 2005; 80 percent from January 1, 2007; and 100 percent from January 15, 2009.  

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15 , 4.16.

If the claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. 4.1, 4.15.  Other factors that receive consideration in determining whether a veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In addition, under 38 C.F.R. § 3.157(b) once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  the report of examination or hospitalization at a VA or uniformed services medical facility, evidence from a private physician or layperson that shows the reasonable probability of entitlement to benefits, or examination reports or clinical records from State medical facilities or other institutions.

The standard for determining whether an informal TDIU claim has been filed is provided in the holding of the United States Court of Appeals for the Federal Circuit in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) that when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and further submits evidence of unemployability, an informal claim is set forth pursuant to 38 C.F.R. § 3.155(a) and VA must consider entitlement to a TDIU.  See also Norris v. West, 12 Vet. App. 413, 421 (1999).

The RO denied the Veteran's claim for TDIU in May 2008.  

As part of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in January 2009, the Veteran informed VA that he last worked full time in 2004.  He reported completing three years of high school.  

The Veteran's claim seeking service connection for lymphatic cancer/soft tissue sarcoma was received on January 15, 2009.  

An April 2009 RO rating decision granted service connection for diffuse large B-cell lymphoma, and assigned a 100 percent rating, effective from January 15, 2009.  The RO added that, since there was a likelihood of improvement, the assigned evaluation was not considerate permanent and was subject to a future review examination.  This future examination was to take place in September 2009.  

A September 2009 Supplemental Statement of the Case shows that a note was associated with the issue characterized as "Entitlement to individual unemployability prior to January 15, 2009."  This note stated:  "Entitlement to individual unemployability is moot from January 15, 2009 to current because a 100 percent evaluation has been assigned for the service connected disability of B cell lymphoma effective from January 15, 2009.  This evaluation is subject to a review examination."  

As the Veteran was in receipt of a total schedular rating for diffuse large B-cell lymphoma as of January 15, 2009, the Board need not consider TDIU for the post-January 15, 2009, time period as TDIU ratings are only available when the schedular rating is less than total.  The Board will, however, consider whether the Veteran is entitled to an earlier effective date for TDIU (i.e. for the period prior to January 15, 2009). 

Initially, there are sufficient grounds from the record to establish that compensation benefits could potentially be awarded retroactively dated back to March 30, 2004, the original effective date of service connection for PTSD, provided there was competent evidence of qualifying disability from then.  On this point, the Court has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Under these circumstances, Rice indicated that the potential entitlement to a TDIU would extend retroactively to the initial effective date of service connection.  It follows that the issue of a TDIU in this case is part and parcel of the initial disability evaluation determination for PTSD, being that it was formally raised in December 2007, albeit, in so doing, the Veteran did not limit the service-connected disability in which he was unable to work to his service-connected PTSD.  Consequently, the Board presently must consider the competent evidence as it bears upon employment capacity dating retroactively back to March 30, 2004, as regards potential earlier benefits entitlement. 

Turning to the next stage of ascertaining the proper effective date, the Board must now review whether the substantive evidentiary requirements for a TDIU were met.  Preliminarily, the preliminary schedular criteria for a TDIU were met at least as early as January 1, 2007, given that the Veteran had at least one service-connected disability rated 60 percent disabling -- his service-connected prostate cancer -- and additional service-connected disability to bring his total combined evaluation to 80 percent.  See 38 C.F.R. § 4.16(a) (schedular criteria are met when there are two or more disabilities, with at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.)  

The remaining dispositive consideration is at what point the evidence shows the Veteran was rendered totally incapable of maintaining substantially gainful employment by reason of service-connected disability. 

The Board finds that a retrospective medical opinion addressing the Veteran's is necessary to adjudicate this aspect of the appeal. See Chotta v. Peake, 22 Vet. App. 80 (2008).  Accordingly, the Board is without discretion and must also remand the matter to obtain additional medical evidence and opinion related to employability for the entire period under review. See Vigil v. Peake, 22 Vet. App. 63   (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report. 

The examiner should identify each impairment associated with the Veteran's service-connected disabilities   and then state the occupational impact that each impairment has on the Veteran's ability to be employed, without consideration of his nonservice-connected disabilities. 

The examiner should describe what type of employment activities would be limited due to the service-connected disorders from March 30, 2004 but prior to January 15, 2009.  This opinion should only consider the disorders for which service connection was in effect prior to January 15, 2009 (which would not include the diffuse large B-cell lymphoma).  In this regard, the examiner should discuss the type of mental, sedentary, and physical activities that would be limited or unable to be performed as a result of the Veteran's service-connected disabilities.  The examiner should also comment on the type of employment activities that would be limited due to a combination of each of his service-connected disabilities.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including all lay and medical 
evidence. The rationale for any opinion offered should be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this remand is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


